Citation Nr: 1123707	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-45 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 percent for the Veteran's residuals, status post left shoulder surgery with bone density of the left proximal humerus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1971 to August 1972.

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

Additionally, at the September 2010 VA examination, the Veteran reported that he is currently unemployed due to the pain and stiffness from his left shoulder disability.  Thus, the Veteran's allegations have raised a claim for TDIU.  This claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran does not have a fibrous union of the humerus of the left (minor) shoulder, but has additional limitation of motion to 80 degrees as a result of pain.


CONCLUSION OF LAW

The criteria for an increased separate rating for the left shoulder disability under diagnostic code 5201 for limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code (DC) 5201 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of September 1972 granted service connection for the Veteran's left shoulder disability.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran asserts that he is entitled to a higher rating for his service-connected left shoulder disability, currently evaluated as 20 percent under DC 5202 (impairment of the humerus).  38 C.F.R. § 4.71a. 

At the September 2010 VA medical examination, the Veteran reported that he is right-handed.  Therefore, his left shoulder disability affects his minor joint.  Under DC 5202, a 20 percent rating is warranted for the minor arm when there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, or with frequent episodes and guarding of all arm movements, or when there is malunion of the humerus with moderate or marked deformity.  A 40 percent rating is warranted for the minor arm when there is fibrous union of the humerus.  38 C.F.R. § 4.71a.  




The evidence of record does not show that the Veteran has fibrous union of the left humerus.  At the September 2010 VA examination, the Veteran was provided X-rays of his left shoulder.  The X-rays failed to show that the Veteran had a fibrous union of the humerus.  A thorough review of the evidence of record does not demonstrate an impairment of the humerus joint, and clearly not one where fibrous union, nonunion or false flail joint, or loss of head of the humerus is shown. VA treatment records fully support the findings of the VA examination.  Thus an increased evaluation is not warrant under Diagnostic Code 5202.  

The Board has also considered the Veteran for an increased evaluation under Diagnostic Code 5200 for disabilities involving ankylosis of the scapulohumeral articulation. However, there is no evidence of ankylosis in the left shoulder joint to warrant consideration of a disability evaluation under Diagnostic Code 5200.

Additionally, the Board notes that there is evidence of functional limitation of motion of the arm at shoulder level to warrant application of DC 5201.  Upon VA examination in 2010, left shoulder abduction was to 120 degrees (180 is normal).  Pain was noted to begin at 80 degrees.  While this is not a normal finding, it shows that the Veteran has a range of motion less than midway between side and shoulder level, and greater that 25 degrees from his side, which warrant a grants of 20 but not 30 percent under 5201.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45, 4.59 (2009). DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Based upon this additional functional disability, and other evidence showing unrelenting, and that tenderness, warmth, and swelling of the joint, an additional 20 percent rating under diagnostic code 5201 is granted.  


Finally, there is also no evidence of impairment of the clavicle or scapula to warrant application of DC 5203.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for a 40 percent disability under diagnostic code 5202 were diagnosed or objectively noted at the VA examination, or in the VA treatment notes of record.  As noted, a separate rating of 20 percent for limitation of motion is granted under diagnostic code 5201 is warranted.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in November 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded a VA examination.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

ORDER

A separate evaluation of 20 percent for the Veteran's residuals, status post left shoulder surgery with bone density of the left proximal humerus based upon limitation of motion is granted to this extent only.



REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

First, the Veteran has not been provided proper duty-to-assist notice for his TDIU claim.  The Veteran must be provided with this notice. 

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Gainesville, Florida, are dated from September 2010.  All pertinent records since this date should be obtained and added to the claims file. 

Finally, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  A VA examination in this regard has not yet been afforded to the Veteran.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him of the elements of a disability rating and an effective date.

2.  Obtain all pertinent VA outpatient treatment records from the Gainesville, Florida, VAMC since September 2010 that have not been secured for inclusion in the record.

Additionally, the RO should ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Provide a VA examination to the Veteran in order to assist in evaluating the effect of the Veteran's service-connected disabilities on his employability.

Specifically, the VA examiner should provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  The Veteran is currently service-connected for the following disabilities: (a) residuals, status post left shoulder surgery with bone density of the left proximal humerus; (b) symptomatic flat feet; (c) bilateral mild degenerative arthritis of the first metatasophalangeal joints and the mid-tarsal area; and, (d) postoperative residuals of a scar, status post left humerus chonroma removal.  The opinion should address whether his service-connected disabilities alone are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

If the examiner is unable to reach an opinion without resort to speculation, the examiner should identify the information needed to provide the requested opinion, such as relevant testing, a specialist's opinion, or other data needed.  Thereafter, necessary development should be completed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010).

4.  The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

5.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to a TDIU.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


